Allowable Subject Matter
Claims 17-23 and 38-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 17 stating “providing an assembly substrate having a plurality of conducting vias extending through said assembly substrate, forming at least a first plurality of conductive elongated nanostructures on said assembly substrate; embedding each nanostructure in said first plurality of conductive nanostructures in a metal, whereby said first plurality of conductive elongated nanostructures and said metal forms a nanostructure connection bump being conductively connected to said vias and defining connection locations for connection with at least one of said integrated circuit and said substrate; forming a connection bump comprising a metal on a second side of said assembly substrate, the second side being opposite to the first side, said connection bump being conductively connected to said vias and defining connection locations for connection with at least one of said integrated circuit and said substrate“. In light of these limitations in the disclosure (refer to i.e. Figs. 1 and 4e) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894